DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s election filed on 02/25/2022. Claims 10-29 are pending in the office action.
Claims 1-9 have been canceled.
Claims 10-29 are newly added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 28, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Von Novak et al., (U.S. Pat. 8,497,658).
With respect to claims 10, 28, and 29: Von Novak discloses a wireless power receiver comprising: 
a wireless power receiving coil (‘658, fig. 1-2, 118, fig. 5, 304); 
wireless power receiving circuitry coupled to the wireless power receiving coil (‘658, fig. 1-2, 108, fig. 5, 302); 
wireless communication circuitry that communicates with a wireless power transmitter (‘658, fig. 2, communication in a separate channel 219, alternatively communication in-band signaling using characteristic of the wireless field 205); and 
control circuitry that controls the wireless power receiving circuitry and the wireless communication circuitry (‘658, fig. 5, processor-signaling controller 316), 
wherein the control circuitry is configured to initiate a cloaking state during which power transfer from the wireless power transmitter is temporarily disabled by using the wireless communication circuitry to send a message to the wireless power transmitter to start a period during which the wireless power transmitter enters a low power or non-transmitting state (‘658, fig. 5, cloaking signaling, col. 7, ll. 41-51, a receiver may also be cloaked in order to eliminate (disable) coupling to other nearby receivers or to reduce loading on nearby receivers or to reduce loading on nearby transmitters. This “unloading” of a receiver is also known herein as a “cloaking”. Furthermore, this switching between unloading and loading controlled by receiver 300 and detected by transmitter 200 may provide communication mechanism from receiver 300 to transmitter 200 and col. 8, ll. 11-21, receive circuitry 302 further includes processor 316 for coordinating the processes of receiver 300 including switching circuitry 312. Processor 316, in addition to controlling the cloaking of the receiver, may also monitor beacon .  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Von Novak et al., (U.S. Pat. 8,497,658) in view of Park (U.S. Pub. 2020/0099417).
As per claim 11: Von Novak teaches the wireless power receiver control circuitry initiates the cloaking state, but does not teach in response to a temperature threshold limit.  
Park teaches the power receiver may perform RFID/NFC detection for a period of time during which the power transfer is interrupted, and then transmit the detection results to the power transmitter through an EPT packet (including NFC/RFID detection). Upon receiving the EPT packet (NFC/RFID detection) including the result that the 
As per claim 12: wherein the message to the wireless power transmitter to start a period during which the wireless power transmitter enters a low power or non-transmitting state is an end power transfer re-ping (EPT/rep) packet (‘417, par. [0142] – [0143]).  
As per claim 13: wherein the message includes a value corresponding to a time that the wireless power transmitter will remain in the low power or non-transmitting state before attempting to re-initiate communications or power transfer (‘417, par. [0146] and par. [0161] – [0163]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filling date of claimed invention to combine Von Novak and Park to modify Von Novak’s communication to Park communication between transmitter and receiver having end power transfer (EPT) packet to improve the foreign object detection capability during power trans the power transfer of the power transmitter (‘417, par. [0011]).
Allowable Subject Matter
Claims 14- 27 are objected to as being dependent upon a rejected base claim, but would be allowable if claims 14, and 23 is/are rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record either individual or combine fails to teach the follow claim limitations:
As per claim 14: wherein the wireless power receiver control circuitry is further configured to respond to a request from the wireless power transmitter to re-initiate communications or power transfer by: using the wireless communication circuitry to send a message to the wireless power transmitter indicating that the wireless power receiver wants to remain in the cloaking state; or Serial no. 16/836,643 Response to Restriction Requirement Page 3using the wireless communication circuitry to send a message indicating that the wireless power receiver wants to exit the cloaking state.  
As per claim 23: wherein the wireless power receiver control circuitry is further configured to exit the cloaking state and resume power transfer from the wireless power transmitter by using the wireless communication circuitry to: send a first set of messages to the wireless power transmitter to resume power transfer using a previously agreed power contract; or send a second set of messages to the wireless power transmitter to renegotiate a power contract and resume power transfer.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851